Title: To Benjamin Franklin from Jonathan Williams, Jr., 23 December 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Nantes Decr 23. 1780
This serves to inclose an Accot furnished by Mr DeSegray & Co for the Expenses which have attended the Saltpetre, which please to return me with your Approbation at the Foot of it & I will pay accordingly.
I also inclose Extract of a Letter I have receivd from the Commr of the Genl Mifflin Privater with Copy of his Prisoners Paroles of which you will make such use as you think proper. I am ever with great Respect Your dutifully Affct Kinsman
Jona Williams J
